Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim subject “determines that a black smoke, flame detection by the fame sensor” is indefinite because it is not clear which sensor detecting the black smoke fire? Is the” black smoke fire, flame detection” as a single phase which detect by the flame sensor? Maybe the comma should be deleted based on the structure of other claims.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Locke et al. (US 2018/0114430).
As per claim 1, Locke shows a fire alarm equipment for monitoring and alerting fires in the warning area, the fire alarm equipment comprising: 
a photoelectric smoke detector (109/111-4; Fig. 1; Para. 46) that connects to a receiver (fire alarm panel 102; Fig. 1; Para. 43,49) and sends a fire signal containing identification information (Para. 69,113,127,73,76,87,90,107; ID information and location information) of the smoke that occurred in a predetermined warning zone; 
a sensor (CO, heat, etc. Fig. 1; Para. 46) that is installed in the same warning zone as the photoelectric smoke detector and detects a change of physical phenomenon other than smoke associated with a fire (Para. 46); and 
a fire alarm control unit (Para. 43,46; panel controller 414 and analytics system  410p of fire alarm panel 102; Fig. 1)  provided in the receiver to determine a fire and output a fire alarm based on the identification information of the smoke by the fire signal from the photoelectric smoke detector and the detection signal from the sensor (Para. 69,83,84,88,90).
2 sensor that detects CO2 generated by a fire, a CO sensor that detects CO generated by a fire, a flame sensor that detects a flame generated by a fire, or a heat sensor that detects a heat generated by a fire; and wherein the fire alarm control unit of the receiver outputs the fire alarm upon it determines the identification information of the smoke and the detection value by at least one of the CO2 sensor, the CO sensor, the flame sensor, or the heat sensor (Para. 45-46).
As per claim 8, Locke shows the photoelectric smoke detector is integrally provided with at least one of a CO2 sensor, a CO sensor, a flame sensor, and a heat sensor (integrally as the entire system; Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2018/0114430) in view of Bertini et al. (US 2020/0116686), further in view of Marman et al. (US 2006/0261967) and Hyde et al. (US 2010/0081957).
As per Claim 3-4, Locke shows the fire alarm control unit of the receiver outputs the fire alarm upon it determines by different type of sensor including CO sensor, flame sensor, etc. (Para. 69,83,84,88,90).
The invention of Locke does not show a white smoke fire and CO2 detection by the CO2 sensor and the fire alarm control unit of the receiver outputs the fire alarm upon it determines that a white smoke fire and CO detection by the CO sensor.  
Bertini show the teaching of CO sensor can be complimentary to a CO2 sensor because carbon monoxide is created in any carbon dioxide generating fire (Para. 77). Para. 93 recited smoke can be white or clear such as water vapor.
Marman shows white smoke can be indirectly detected by carbon dioxide sensor (Para. 7 and 42). 
Hyde shows fire smoke consists primarily of water vapor (white smoke) wherein the gaes found smoke includes CO, CO2, etc. (Para. 44)
Therefore, it would have been obvious at the time the invention was made to include the CO and CO2 sensor to detect the white smoke fire as suggest by Bertini and Marman in view of Hyde to the sensor (for example, CO sensor) as shown by Locke because it would provide alternative parameter in regards to other condition in respect to a fire event, thereby increasing . 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2018/0114430) in view of Castleman (US 6,518,574).
As per Claim 5, Locke shows the fire alarm control unit of the receiver outputs the fire alarm upon it determines by the data from flame sensor (Para. 54) but does not explicitly mention the fire alarm control unit of the receiver outputs the fire alarm upon it determines that a black smoke fire and flame detection by the flame sensor.  
Castleman shows a flame sensor wherein the fire condition is determined upon it determines that a black smoke fire and flame detection by the flame sensor (col. 26, lines 10-49). 
Therefore, it would have been obvious at the time the invention was made to include the flame sensor to detect the black smoke fire as suggest by Castleman to the sensor (for example, flame sensor) as shown by Locke because it would provide alternative parameter in regards to other condition in respect to a fire event, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2018/0114430) in view of Sasagawa et al. (US 2020/0408601).
As per Claim 6, Locke shows the fire alarm control unit of the receiver outputs the fire alarm upon it determines by the data from heat sensor (Para. 54) but does not explicitly mention 
Sasagawa shows a heat sensor wherein the fire condition is determined upon it determines that a black smoke fire and flame detection by the heat sensor (Para. 30). 
Therefore, it would have been obvious at the time the invention was made to include the heat sensor to detect the black smoke fire as suggest by Sasagawa to the sensor (for example, heat sensor) as shown by Locke because it would provide alternative parameter in regards to other condition in respect to a fire event, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2018/0114430) in view of Sasagawa et al. (US 2020/0408601), in view of Castleman (US 6,518,574).
As per claim 7, it corresponds to claims 6 and 7, they are rejected for the similar reasons set forth. 

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689